ON PETITION FOR REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7353



FRED WALLACE, JR.,

                                           Petitioner - Appellant,

          versus


S. DOTSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-868-AM)


Submitted:   February 13, 2003            Decided:   March 21, 2003


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Wallace, Jr., Appellant Pro Se.    Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Wallace, Jr., a state prisoner, seeks to appeal the

district court’s order dismissing his habeas corpus petition, 28

U.S.C. § 2254 (2000), on procedural default grounds.

     To be entitled to a certificate of appealability, Wallace must

make “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).          When a district court

dismisses     solely    on    procedural   grounds,    the    movant    “must

demonstrate    both    (1)   ‘that   jurists   of   reason   would    find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right,’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)), cert. denied, 534

U.S. 941 (2001). Upon examination of Wallace’s petition, we cannot

conclude that reasonable jurists would find it debatable whether

the district court correctly concluded that the petition was

procedurally defaulted.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED


                                      2